 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA FOX,                                         Case No. 1:19-cv-00146-LJO-SAB

12                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
13           v.
                                                        (ECF Nos. 30, 31, 32)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17          Plaintiff Laura Fox (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her

19 application for disability benefits pursuant to the Social Security Act. The matter was referred to
20 a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 11, 2019, the magistrate judge filed a findings and recommendations.

22 (ECF No. 30.)      The findings and recommendations recommended Plaintiff’s appeal of the

23 decision of the Commissioner be granted and the action be remanded for further administrative

24 proceedings. The findings and recommendations was served on the parties and contained notice

25 that any objections to the findings and recommendations were to be filed within fourteen (14)

26 days from the date of service. On December 16, 2019, Defendant filed objections to the findings
27 and recommendations. (ECF No. 31.) On December 27, 2019, Plaintiff filed a response to

28 Defendant’s objections. (ECF No. 32.)


                                                    1
 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. Having carefully reviewed the entire file, including the filed

 3 objections, the court finds the findings and recommendations to be supported by the record and

 4 by proper analysis.

 5         Accordingly, IT IS HEREBY ORDERED that:

 6         1.     The findings and recommendations, filed December 11, 2019 (ECF No. 30), is

 7                ADOPTED IN FULL; and

 8         2.     Plaintiff’s appeal of the decision of the Commissioner is GRANTED and the

 9                action is REMANDED for further administrative proceedings.

10
     IT IS SO ORDERED.
11

12     Dated:    January 29, 2020                        /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
